Citation Nr: 0109410	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957 and from April 1957 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, wherein the veteran's claim of entitlement to 
service connection for a heart disability was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has submitted no competent evidence to tend 
to establish that he suffers from a heart disorder that had 
its onset during, or is otherwise related to, his active 
military service.


CONCLUSION OF LAW

The veteran's heart disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran's February 17, 
1953, enlistment examination and medical history reports are 
negative for complaints or findings of a heart disorder; his 
blood pressure reading was 104/70.  A second set of medical 
reports dated February 24, 1953, show that his blood pressure 
reading was 124/64.  His medical history report indicates 
that he had or has "pain or pressure in chest" and 
"palpitation or pounding heart."  A January 1957 discharge 
examination report is negative for complaints or findings of 
a heart disorder. 

Enlistment and medical examination reports dated in April 
1957 from his second period of service and a September 1957 
medical history report are negative for complaints or 
findings of a heart disorder.  Although partially illegible, 
treatment records indicate that in November 1958 he 
complained of sharp stabbing pain in the left lateral chest.  
The examiner's impression was muscle pain.  An April 1963 
medical examination report is negative for complaints or 
findings of a heart disorder and his blood pressure reading 
was 120/70.  In March 1967 his blood pressure reading was 
110/82.  A November 1967 medical history report notes his 
complaints of chest pain and pounding heart after strenuous 
exertion and indicates there was no need for treatment or a 
prescription.  A November 1967 medical examination report 
notes that the veteran complained of chest pain and pounding 
heart after extreme exertion; there were no findings of a 
heart disorder.  His blood pressure reading was 128/64.  
Medical examination and history reports dated in October 1969 
are negative for complaints or findings of a heart disorder.  
His blood pressure was reported as 128/80.  A November 1974 
examination report notes the veteran's complaints of chest 
pain; his blood pressure reading was 120/80.  He underwent an 
electrocardiogram (EKG) that showed sinus bradycardia and 
arrhythmia.  The examination report indicates that these EKG 
findings were within normal limits.  An April 1976 medical 
history report shows he indicated that he had or has "pain 
or pressure in chest."  The medical examination report is 
negative for complaints or findings for a heart disorder and 
shows that EKG results were within normal limits.  His blood 
pressure reading was 132/78.  Retirement medical examination 
and medical history reports dated in December 1976 note that 
he complained of chest pain in 1970, was seen by a doctor, 
and that no treatment was given.  The examination report also 
indicates that his blood pressure reading was 118/72 and that 
the results of a January 1977 EKG were within normal limits.

In June 1977 the veteran underwent a VA examination for 
disabilities unrelated to the current claim.  He indicated 
that in 1960 or 1961 he began to have chest pain, but no 
cough, and that it worsened in damp weather.  He also stated 
that it came with exertion and occasional wheezing.  He had 
symptoms again in 1970 or 1971 when he had his annual 
physical examination and was told that he had emphysema.  He 
stated that after that his symptoms continued in a milder 
degree.  His blood pressure reading was 130/80.  There were 
no murmurs and his heart sounds and radial pulse were regular 
and rhythmical.  X-rays revealed that his heart and 
mediastinum were normal in size and shape.

The RO received treatment records from Shaw Air Force Base 
dated from October 1978 to January 1989.  In October 1978 he 
complained of chest pain.  His blood pressure reading was 
116/74.  The pain was described as sharp, intermittent upper 
abdominal pain radiating to the back and chest.  The 
impression was viral gastroenteritis.  Additional blood 
pressure readings were taken in January 1982, January 1985 
and September 1985, the results of which were as follows: 
120/80, 164/98, and 154/96.  In December 1985 high 
triglycerides and cholesterol was reported.  The veteran's 
blood pressure reading was 128/92.  In January 1986 elevated 
blood pressure, cholesterol, and triglycerides were reported.  
The following week a decrease was noted in cholesterol and 
triglycerides.

Treatment records from the veteran's private physician, Dr. 
Fischer, show that in March 1998 the veteran's blood pressure 
reading was 150/100.  He denied recent dyspnea on exertion, 
chest pain or orthopnea, palpitations, cough, hemoptysis or 
any other cardiovascular or pulmonary complaints.  On 
examination his heart rate and rhythm were regular.  X-rays 
showed interstital markings that suggested fibrosis on the 
right side.  The heart size appeared normal although this was 
just inferred due to the abnormal positioning.  Borderline 
hypertension was also noted.  The impression was 
hypertension.

In September 1998 it was noted that his heart remained 
regular and that an aortic murmur was present.  He underwent 
echocardiogram and doppler studies due to the aortic murmur 
and hypertensive heart disease.  The impression was marked 
concentric hypertrophy of the left ventricle with 
hyperdynamic left ventricular septum, systolic function and 
an abnormal appearance of the interventricular septum.  A 
subaortic pressure gradient was also present.  There was no 
evidence of systolic anterior motion of the mitral valve, but 
this combination of findings suggested hypertrophic 
cardiomyopathy with possible subaortic stenosis.  There was 
moderate calcific aortic stenosis with a peak-to-peak 
gradient of 36 mmHg and a calculated aortic valve area which 
was associated with mild aortic insufficiency.  There was 
mild mitral regurgitation with slight enlargement of the left 
atrium. 

Treatment records from Dorn VA Medical Center (VAMC) show 
that in October 1998 his blood pressure was 162/90.  In 
January 1999 the results of the September 1998 echocardiogram 
were reviewed, which showed moderate calcific aortic 
stenosis.  His blood pressure reading was 135/76.

Treatment records from his private physician show that in 
January 1999 his blood pressure reading was 130/80.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a heart disorder.  He further contends 
that his reports of pain or pressure in his chest during 
service and history of elevated cholesterol and triglyceride 
levels are related to his current heart disorder.

To establish service connection for a heart disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In 
this regard, service connection for a heart disability may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Further, it is pointed out under 
38 C.F.R. § 3.309 that hypertension is an early symptom long 
preceding the development of those cardiovascular diseases in 
their more obvious forms.  Therefore, disabling hypertension 
within the one year period will be given the same benefit of 
service connection as any of the chronic diseases listed.

The Board is well aware of the recent changes in law with 
regard to VA's duty to assist claimants, including the 
necessity of securing such pertinent military and non-
military records as may substantiate the appellant's claim.  
Based on a review of the claims file, the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
175, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case issued during the pendency of the appeal, the 
veteran and his representative were give notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims file.  Service medical records 
were obtained and associated with the claims file, and 
documentation in the claims file indicates that all available 
records have been forwarded.  A VA examination was conducted 
after service that examined the veteran's cardiovascular 
system, and a copy of the report is associated with the file.  
Thus, having fully satisfied the statutory requirements in 
the Veteran's Claims Assistance Act of 2000 through the 
development action undertaken by the RO, the Board may 
proceed with adjudicating the matter before it.  

The Board has considered all of the evidence of record and 
finds that service connection on either a direct or 
presumptive basis has not been established in this case in 
view of the absence of any medical evidence that the veteran 
had been treated for or diagnosed with heart problems either 
in service or within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although the 
veteran's service medical records show that the veteran 
indicated that he had pain or pressure in his chest in 
medical reports dated in February 1953, November 1967, 
November 1974, April 1976 and December 1976, and palpitation 
or a pounding heart in November 1953 and November 1967, there 
are no findings that these symptoms were attributed to 
organic cardiovascular disease.  The only finding associated 
with his complaints of chest pain in service was in November 
1958, at which time the impression was muscle pain.  
Furthermore, a December 1976 examination report indicates 
that he had been seen by a doctor for his chest pain, but 
that no treatment was given.  Additionally, treatment records 
in the year following separation from service do not reveal a 
diagnosis or findings related to a heart disability.  He also 
underwent a VA examination within a year of separation for 
claims he filed unrelated to a heart disorder.  The June 1977 
VA examination report shows that he reported a history of 
chest pain in service that was associated with a respiratory 
disorder.  Moreover, the first indication of a heart disorder 
was not apparent until well after the one year presumptive 
period following separation from service had expired.  The 
first sign of an elevated blood pressure reading was in 
January 1985 with hypertension not being diagnosed until 
March 1998.  Likewise, the evidence does not show a diagnosis 
of an identified heart disorder until September 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In the present case, the 
evidence fails to show an injury or disease that was incurred 
in service or within the presumptive period, and in the 
absence of such evidence no relationship can be established 
with a current disability.  Therefore, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for a heart disorder and the appeal is 
denied.


ORDER

Service connection for a heart disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

